Case: 2:20-cv-05460-MHW-MRM Doc #: 20 Filed: 07/26/21 Page: 1 of 3 PAGEID #: 392

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

Shaun Tristan Williams,

Petitioner, Case No. 2:20-cv-5460

V. District Judge Michael H. Watson
Magistrate Judge Michael R. Merz

Jay Forshey, Warden,
Orient Correctional Institution,

Respondent.

OPINION AND ORDER

Petitioner objects, ECF No. 19, in this habeas corpus case, to the
Magistrate Judge’s Report and Recommendations (“R&R”), ECF No. 18,
recommending the Court deny Petitioner's Motion to Amend the Judgment
pursuant to Federal Rule of Civil Procedure 59(e), ECF No. 17. As a post-
judgment motion, the Motion to Amend was considered by the Magistrate Judge
under 28 U.S.C. § 636(b)(3), and the Court is required to review de novo every
portion of the R&R to which substantial objection has been made. This Opinion
and Order embodies the result of that de novo review.

The R&R states the standard of review for a motion to amend a judgment
Case: 2:20-cv-05460-MHW-MRM Doc #: 20 Filed: 07/26/21 Page: 2 of 3 PAGEID #: 393

under Federal Rule of Civil Procedure 59(e), and Petitioner makes no objection
to the standard as stated. As the R&R notes, “there must be ‘(1) a clear error of
law; (2) newly discovered evidence; (3) an intervening change in controlling law;
or (4) a need to prevent manifest injustice.” R&R, ECF No. 18, PAGEID # 384
(citing Betts v. Costco Wholesale Corp., 558 F.3d 461, 474 (6th Cir. 2009)
(quoting Henderson v. Walled Lake Consol. Sch., 469 F.3d 479, 496 (6th Cir.
2006))).

The Magistrate Judge concluded that the Court had not committed a clear
error of law when it dismissed the case upon concluding the Ohio Third District
Court of Appeals reasonably applied Penson v. Ohio, 488 U.S. 75 (1988), and
Anders v California, 386 US 738 (1967), when it dismissed Petitioner’s direct
appeal without appointing substitute counsel after an Anders brief was filed.
R&R, ECF No. 18, PAGEID ## 385-87. The R&R also rejected Petitioner's
Double Jeopardy claim because it should have been made before judgment. /d.
at PAGEID # 387. Finally, it rejected Petitioner's reargued loss of trial court
jurisdiction claim because it had first been made in objections to the Magistrate
Judge’s prior R&R on the merits. /d., PAGEID ## 387-88.

Petitioner's Objections take issue summarily with the original R&R’s
conclusion that the Third District satisfied its obligation under Penson. Obj., ECF
No.19, PAGEID ## 388-89. The Objections’ argument is completely conclusory,
citing no authority. Under those circumstances, Petitioner has not demonstrated

that the Magistrate Judge’s R&R is contrary to law, and it is hereby ADOPTED.

Case No. 2:20-cv-5460 Page 2 of 3
Case: 2:20-cv-05460-MHW-MRM Doc #: 20 Filed: 07/26/21 Page: 3 of 3 PAGEID #: 394

Petitioner's Motion to Amend the Judgment is DENIED.

IT IS SO ORDERED. Nyibebl) VAL

MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT

Case No. 2:20-cv-5460 Page 3 of 3
